       Case 1:19-cv-02973-SCJ Document 131 Filed 03/16/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA


SISTERSONG WOMEN OF COLOR
REPRODUCTIVE JUSTICE
COLLECTIVE, on behalf of itself and
its members, et al.,
                                            No. 1:19-cv-02973-SCJ
                   Plaintiffs,

       v.

BRIAN KEMP, Governor of the State
of Georgia, in his official capacity, et
al.,

                   Defendants.



                                       ORDER
      The Court, having considered the Defendants’ unopposed motion for a

14-day extension of time for all parties to file reply briefs in support of their

summary judgment motions, hereby orders that Defendants’ motion is

GRANTED. The deadline for all parties to file replies in support of summary
judgment is hereby extended until April 9, 2020.



                       16 day of ___________,
      SO ORDERED this ___         March       2020.


                                           s/Steve C. Jones
                                           ___________________________
                                           Hon. Steve C. Jones
                                           United States District Judge
